Title: To Thomas Jefferson from Simon Nathan, 4 November 1803
From: Nathan, Simon
To: Jefferson, Thomas


          
            
              Sir
            
            
              New York 4 November 1803
          
          Having had the Honor of your personal acquaintance during our Revolution in 1777. 1778. & 1779. at the time you presided as chief Magistrate for the State of Virginia, you no doubt Sir, will recollect that I was not inactive in rendering the assistance to Government at that time in my power, which the minutes of the then presiding Council will shew.—that I gave also my Services with money, and my own credit to the State of South Carolina in 1780 & 1781. after the British had taken possession of Charleston &c. that I procured cloathing &c &c for Governor John Rutledge for the Carolinia Troops. Since that period I have acted with the Same uniformity in my Political Sentiments. These circumstances are well known to many Gentlemen of note in virginia, Baltimore, Philadelphia, & New York.
          I have since 1783 been engaged in Mercantile business and Navigation in which I have met with many heavy losses, so that I have been under the necessity of closing my affairs in 1800.—Since which Adversity has prest hard upon me—and all my industry has but merely been sufficient to give bread to my Family. thus unfortunately Situated, I am led respected Sir, to make my application to you, in the hope that If any Post should offer wherein my services might be deemed competent, that you would esteem me worthy, from the statement I have drawn of my conduct to bestow it on me
          I will no longer presume to wrest your attention to my hard necessities, but in the full confidence that you will take my earnest appeal into due consideration, I beg leave to Subscribe
          
          myself, Sir with the highest Sentiments of Respect & Esteem, your mo. obedt. Humble Servant
          
            
              Simon Nathan
            
          
        